DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims, 




a determination unit configured to determine whether a video type of the first video image to be transmitted to an information processing apparatus matches a video type of a second video image on which video analysis is to the second video image being obtained by the image capturing unit;
an addition unit configured to add object information, indicating an object detected by the video analysis on the second image, to metadata to be transmitted to the information processing apparatus, in accordance with a result of the determination by the determination unit; and
a transmission unit configured to transmit the first video image and the metadata to the information processing apparatus,
wherein the addition unit adds the object information to the metadata in a case where the determination unit determines that the video type of the first video image matches the video type of the second video image, and does not add the object information to the metadata in a case where the determination unit determines that the video type of the first video image does not match the video type of the second video image.

	…




a reception unit configured to receive a first video image and metadata transmitted from a video image transmission apparatus, the first video image being obtained by an image capturing unit;
an acquisition unit configured to acquire information indicating a video type of a second video image on which a video analysis has been performed, the second video image being obtained by the image capturing unit; 
a determination unit configured to determine whether a video type of the first video image transmitted from the video image transmission apparatus matches a video type of the second video image on which the video analysis has been performed; and
a display control unit configured to cause a display unit to display: 
the first video image on which a mark corresponding to object information contained in the metadata received by the reception unit is superimposed, in a case where the determination unit determines that the video type of the first video image matches the video type of the second video image, the object information indicating an object detected by the video analysis on the second video image; and
the first video image on which the mark is not superimposed, in a case where the determination unit determines that the video type of the first video image does notmatch the video type of the second video image.

…


determining whether a video type of the first video image to be transmitted to an information processing apparatus matches a video type of a second video image on which video analysis is to be performed, the second video image being obtained by the image capturing unit;
adding the object information, indicating an object detected by the video analysis on the second image, to metadata to be transmitted to the information processing apparatus, in accordance with a result of the  determining; and
transmitting the first video image and the metadata to the information processing apparatus,
wherein theadding comprises adding the object information to the metadata, in a case whereing the object information to the metadata, in a case where the

13.    (Currently Amended) An information processing method to be executed by an information processing apparatus, the method using a computer executing instructions that, when executed by the computer, cause the computer to execute the method, the method comprising:
receiving a first video image and metadata transmitted from a video image transmission apparatus, the first video image being obtained by an image capturing unit;

determining whether a video type of the first video image transmitted from the video image transmission apparatus matches a video type of the second video image on which the video analysis has been performed; and
displaying the first video image on which a mark corresponding to object information contained in the received metadata is superimposed in a case where the video type of the first video image matches the acquired video type of the second video image, the object information indicating an object detected by the video analysis on the second video image; and
the first video image on which the mark is not superimposed, in a case wherematch the video type of the second video image.

14. (Currently Amended) A non-transitory, computer-readable recording medium storing a program that causes a computer to execute an information processing method of a video image transmission apparatus configured to transmit a first video image obtained by an image capturing unit, the method comprising:
determining whether a video type of the first video image to be transmitted to an information processing apparatus matches a video type of a second video image on which video analysis is to be performed, the second video image being obtained by the image capturing unit;
adding object information, indicating an object detected by the video analysis on the second image, to metadata to be transmitted to the information processing apparatus, in accordance with a result of the determining; and

wherein theadding comprises adding the object information to the metadata, in a case where the determination unit determines that the video type of the first video image matches the video type of the second video image, anding the object information to the metadata, in a case where the determination unit determines that the video type of the first video image does not match the video type of the second video image.

15. (Currently Amended) A non-transitory, computer-readable recording medium storing a program that causes a computer to execute an information processing method of an information processing apparatus, the method comprising:
receiving a first video image and metadata transmitted from a video image transmission apparatus, the first video image being obtained by an image capturing unit;
acquiring information indicating a video type of a second video image on which a video analysis has been performed, the second video image being obtained by the image capturing unit;
determining whether a video type of the first video image transmitted from the video image transmission apparatus matches a video type of the second video image on which the video analysis has been performed; and
displaying the first video image on which a mark corresponding to object information contained in the received metadata is superimposed in a case where the video type of the first video image matches the acquired video type of the second video image, the object information indicating an object detected by the video analysis on the second video image; and

match the video type of the second video image.

Allowable Subject Matter
Claims 1,3-6,8, and 12-17 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claims 1,8, and 12-15, the prior art fails to disclose adding object information to metadata or object information in the form of a mark on an image in accordance with a determination that either a transferred or received first video image type matches the type of the second video image in which the object information has been detected. Claims 3-6,16, and 17 are allowed because they depend on either claim 1 or claim 8.
Belsarkar et al., the principal reference used by the Examiner to reject the claims in the previous Office actions, discloses enabling object detection and adding it to metadata of an image for individual profiles. The Examiner interpreted the video type as video associated with a profile. The independent claims have been amended to recite that first and second video types be compared for matching. The Examiner is unwilling to extend the interpretation of Belsarkar to meet the limitations of the amended claims because Belsarkar et al. does not specifically disclose profile matching. Furthermore, after conducting additional search, the Examiner has been unable to find a reference that discloses the new features of the amended claims.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Inaguma et al. (US 2010/0141772) and Konishi (US 2008/0024610) each disclose adding object detection information to image metadata for transmission to an external apparatus. However, both fail to disclose comparing video data types as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/12/2021